UNITED STATES DISTRICT COURT   D

FoR THE DISTRICT oF CQLUMBIA SEp 1 1 2009
) NANcY MAYEa wrurrmeron, cLERK
UNITED STATES oF AMERICA, ) U-S-D'S“"°T°°““T
)
)
v. ) Criminal No. 09-cr-144 (ESH)
)
CYPRIAN R. RILEY, )
)
Defendant. )
g

ORDER

ln a hearing before Magistrate Judge Kay on August 3 l, 2009, defendant Cyprian R.
Riley entered a plea of guilty. On that date, the magistrate judge issued a Report and
Rec0mmendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 57.l9(b) ("Any party may file
written objections to the magistrate judge’s proposed findings and recommendations . . . within
ten days after being served with a copy there0f."). Accordingly, the Court hereby adopts the
recommendation of the magistrate judge and accepts defendant Riley’s guilty plea.

SO ORDERED.

C(/Cu d //u</@

ELLEN SEGAL HUVELLE
United States District Judge

Date: September ll, 2009